Title: From George Washington to Hanna Moore, 28 February 1785
From: Washington, George
To: Moore, Hanna



Madam,
Mount Vernon 28th Feby 1785.

I received your favor of the 20th of January, some considerable time after the date of it. I have never received, nor have I ever heard any thing of Mrs Savages Will, since your deceased husband put it in to my hands, & then reclaimed it in December

1783 as I passed through Baltimore on my way to Virginia, to be sent (for I could see no propriety in any thing else) to the Executors named therein, to act under. I am Madam Yr Mot Obt servant

G: Washington

